Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed by a manufacturer of food supplements for animals. The record indicates that the employer’s president asked claimant to refrain from fraternizing with a new co-worker who was suspected of possibly being a spy for the employer’s competitor. Thereafter, the president of the company approached claimant regarding his alleged continued association with the new co-worker and sought an apology for claimant’s failure to abide by the employer’s request. Claimant, however, believed that he was owed an apology for the employer interfering in his personal life. When no apologies were forthcoming, claimant threw a pair of pliers toward the president, causing a quarter-inch gouge in his desk. Claimant thereafter refused to leave unless he was fired, whereupon the president discharged claimant. The entire incident occurred in the presence of another employee. Under the circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s conduct rose to the level of disqualifying misconduct (see, Matter of Tietze [Hudacs], 193 AD2d 1000; Matter of Naclerio [Hudacs], 191 AD2d 854). Claimant’s argument that the employer’s version of the events was untrue merely created a credibility issue for the Board to resolve (see, Matter of Tietze [Hudacs], supra). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.